DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 13 and 15 have been cancelled. Claims 1-12 and 14 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHO et al. (Hereafter, “Cho”) [US 2019/0208199 A1].
In regards to claim 1, Cho discloses an image encoding apparatus ([Abstract] An image encoding/decoding method and apparatus for performing intra prediction are provided.) comprising: selector circuitry configured to select a prediction operation, for prediction of samples of a current region of a current image with respect to one or more of a group of reference samples, from a set of candidate prediction operations, at least some of which define, as an intra-image prediction operation, a prediction direction between a current sample to be predicted and a group of reference samples in the same image ([0111] In step S510, an intra-prediction mode of a current block may be derived. The intra-prediction mode of the current block may be derived by using a method of using an intra-prediction mode of a neighbor block, a method of entropy encoding/decoding an intra-prediction mode of a current block from a bitstream, or a method of using a coding parameter of a neighbor block. According to the method of using the intra-prediction mode of the neighbor block, the intra-prediction mode of the current block may be derived by using at least one intra-prediction mode derived by using an intra-prediction mode of a neighbor block, a combination of at least one intra-prediction mode of a neighbor block, and at least one MPM. [0103] An intra-prediction mode may be a non-angular mode or an angular mode. The non-angular mode may be a DC mode or a planar mode, and the angular mode may be a prediction mode having a specific direction or angle. The intra-prediction mode may be expressed by at least one of a mode number, a mode value, a mode numeral, and a mode angle. A number of intra-prediction modes may be M including 1, and the non-angular and the angular mode.); and an intra-image predictor configured to derive predicted samples of a current image region from reference samples of the same image in response to selection, by the selector circuitry, of an intra-image prediction operation for the current image region ([0113] In step S530, intra-prediction may be performed by performing at least one of non-angular prediction, angular prediction, positional information based prediction, and luma/chroma signal based prediction. When angular prediction is performed, prediction having angles different by a predetermined unit that includes at least one sample of the current block may be performed. The predetermined unit may be, for example, at least one of a singular sample, a sample group, a line, and a block. In step S530, filtering on a prediction sample may be additionally performed.); in which: the current region comprises at least a subset of a current coding tree unit (CTU) in an array of CTUs ([0096] Referring to FIG. 3, an image 300 is sequentially partitioned in a largest coding unit (LCU), and a LCU unit is determined as a partition structure. Herein, the LCU may be used in the same meaning as a coding tree unit (CTU). [Fig. 6] CTU boundaries can be seen); the group of references samples is disposed, with respect to the current image region at one or more predetermined sides of the current image region ([0136] At least one reference sample line may be configured by using at least one of a plurality of reconstructed sample lines shown in FIG. 6 and FIG. 7. Herein, a position or length or both of the used at least one reconstructed sample line may be determined based on a position of a current block within a predetermined image region. The predetermined image region may mean at least one of a picture, a slice, a slice segment, a tile, and a coding block (e.g., a coding block partitioned based on at least one of a coding tree block, and quad-tree/binary-tree). For example, a reconstructed sample line to be used may be selected by considering whether or not at least one block boundary of the current block is adjacent to the boundary of the predetermined image region.); and the selector circuitry is configured to inhibit the selection of a prediction operation for the current region, for which at least some of the reference samples at one or more of the predetermined sides of the current image region are disposed in a CTU other than the current CTU ([0173] In order to configure the reference sample, whether or not a neighbor reconstructed sample is available may be determined. When a neighbor reconstructed sample is positioned outside of at least one region of a picture, a slice, a tile, and a CTU, it may be determined as not available. [0174] When the neighbor reconstructed sample is determined as non-available, the non-available sample may be replaced by using a neighbor available reconstructed sample. For example, the non-available sample may be replaced by using a neighbor available sample starting from a left lower side sample position. [0178] Intra-prediction of the current block may be performed based on the derived intra-prediction mode and the reference sample.).

In regards to claim 2, the limitations of claim 1 have been addressed. Cho discloses in which the group of references samples is disposed, with respect to the current image region above and to the left of the current image region [Fig. 6 and 7].
In regards to claim 3, the limitations of claim 2 have been addressed. Cho discloses in which the selector circuitry is configured to inhibit the selection of a prediction operation for the current region, for which at least some of the reference samples are disposed in a CTU above the current CTU ([0173] In order to configure the reference sample, whether or not a neighbor reconstructed sample is available may be determined. When a neighbor reconstructed sample is positioned outside of at least one region of a picture, a slice, a tile, and a CTU, it may be determined as not available. [0176] The above methods may be applied to all upper side and left side reference samples, or may be applied to an arbitrary angle. In addition, when a reference sample line of a current block is configured by using a plurality of reconstructed sample lines, the above method may be applied.).  

In regards to claim 4, the limitations of claim 2 have been addressed. Cho discloses in which the selector circuitry is configured to inhibit the selection of a prediction operation for the current region, for which at least some of the reference samples are disposed in a CTU to the left of the current CTU ([0173] In order to configure the reference sample, whether or not a neighbor reconstructed sample is available may be determined. When a neighbor reconstructed sample is positioned outside of at least one region of a picture, a slice, a tile, and a CTU, it may be determined as not available. [0176] The above methods may be applied to all upper side and left side reference samples, or may be applied to an arbitrary angle. In addition, when a reference sample line of a current block is configured by using a plurality of reconstructed sample lines, the above method may be applied.).

In regards to claim 5, the limitations of claim 2 have been addressed. Cho discloses in which the selector circuitry is configured to inhibit the selection of a prediction operation for the current region, for which at least some of the reference samples are disposed either in a CTU above the current CTU or a CTU to the left of the current CTU ([0173] In order to configure the reference sample, whether or not a neighbor reconstructed sample is available may be determined. When a neighbor reconstructed sample is positioned outside of at least one region of a picture, a slice, a tile, and a CTU, it may be determined as not available. [0176] The above methods may be applied to all upper side and left side reference samples, or may be applied to an arbitrary angle. In addition, when a reference sample line of a current block is configured by using a plurality of reconstructed sample lines, the above method may be applied.).

In regards to claim 6, the limitations of claim 1 have been addressed. Cho discloses in which the current image is an image of a sequence of images ([0003] a previous or subsequent picture of the current picture); the apparatus comprising an inter-image predictor configured to predict samples of the current image region, with respect to a reference image region of another, reference, image of the sequence of images, according to a direction vector indicating a spatial displacement of the reference image region from the current image region ([0003] an inter-prediction technique of predicting a pixel value included in a current picture from a previous or subsequent picture of the current picture [0065] When a prediction mode is an inter mode, the motion prediction unit 111 may retrieve a region that best matches with an input block from a reference image when performing motion prediction, and deduce a motion vector by using the retrieved region. The reference image may be stored in the reference picture buffer 190.).

In regards to claim 7, the limitations of claim 6 have been addressed. Cho discloses in which the set of candidate prediction operations comprises an inter-image prediction operation ([0103] An intra-prediction mode may be a non-angular mode or an angular mode. The non-angular mode may be a DC mode or a planar mode, and the angular mode may be a prediction mode having a specific direction or angle. The intra-prediction mode may be expressed by at least one of a mode number, a mode value, a mode numeral, and a mode angle. A number of intra-prediction modes may be M including 1, and the non-angular and the angular mode.).

In regards to claim 9, the limitations of claim 1 have been addressed. Cho discloses in which for at least some of the candidate prediction operations: the group of reference samples comprises one or more linear arrays of reference samples disposed with respect to the current region ([Fig. 6 and 7 and 0011] In an image decoding method of the present invention, when both of the left boundary and the upper boundary of the current block are not the boundary of the predetermined image region, the reference sample may be configured by using a same reconstructed sample line for the left side and the upper side of the current block.), the intra-image predictor being configured to derive the predicted samples in dependence upon reference samples of the one or more linear arrays pointed to by the prediction direction ([0103] An intra-prediction mode may be a non-angular mode or an angular mode. The non-angular mode may be a DC mode or a planar mode, and the angular mode may be a prediction mode having a specific direction or angle. The intra-prediction mode may be expressed by at least one of a mode number, a mode value, a mode numeral, and a mode angle. A number of intra-prediction modes may be M including 1, and the non-angular and the angular mode. [0113] In step S530, intra-prediction may be performed by performing at least one of non-angular prediction, angular prediction, positional information based prediction, and luma/chroma signal based prediction. When angular prediction is performed, prediction having angles different by a predetermined unit that includes at least one sample of the current block may be performed. The predetermined unit may be, for example, at least one of a singular sample, a sample group, a line, and a block. In step S530, filtering on a prediction sample may be additionally performed.).

In regards to claim 10, the limitations of claim 1 have been addressed. Cho discloses comprising a generator configured to generate indicator data, for provision to an image data decoder, indicating the prediction mode selected by the selector circuitry ([0108] In addition, indicator information of an intra-prediction mode that is identical to the intra-prediction mode of the current block among intra-prediction modes of a plurality of neighbor blocks may be signaled. When intra-prediction modes of the current block and the neighbor block are different, intra-prediction mode information of the current block may be entropy encoded/decoded by performing entropy encoding/decoding based on the intra-prediction mode of the neighbor block.).

In regards to claim 11, Cho discloses a video storage, capture, transmission or reception apparatus [Fig. 1 and 2 and 0062-0063 and 0083-0085] comprising apparatus according to claim 1 [See rejection of claim 1 above].

Claim 12 lists all the same elements of claim 1, but in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.

Claim 14 lists all the same elements of claim 12, but in machine-readable non-transitory storage medium form rather than method form. Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 14.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482